Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed December 1, 2020. Claims 1, 7, 11-12, and 17 have been amended. Claims 1-20 remain pending in this application.

Allowable Subject Matter
Claims 3-4, 7-9, 13-14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 1, 2020, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nagpal et al. (US 10,089,144 B1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5-6, 11-12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (US 2019/0182316 A1), in view of Dillenberger et al. (US 2008/0216087 A), and further in view of Nagpal et al. (US 10,089,144 B1).

With respect to claim 1, Hodges discloses a load balancing system (Abstract), comprises: 
a centralized queue (Figure and [0058]-[0059], load balancing facility for balancing workloads);
a pool of resource nodes coupled to the centralized queue (Figure 5 and [0037], pool of resources); 
one or more processors ([0046], processor 204); and
memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors ([0046], memory 206), cause the one or more processors to:
distribute the load to the pool of resource nodes based on the load balancing strategy ([0066], distributing workload to a plurality of pooled resources);
observe a state of the pool of resource nodes in response to the load balancing strategy ([0069], sending a health check message to a sender system to determine if load should be adjusted);

adjust the load balancing strategy based on the reward ([0026], changing load balancing approach using health check results);
Hodges does not explicitly teach the processor is configured to:
monitor a queue status of the centralized queue to identify a bursty traffic period; 
calculate an index value for a load associated with the bursty traffic period; 
select a load balancing strategy based on the index value; 
However, Dillenberger discloses the processor is configured to:
monitor a queue status of the centralized queue to identify a bursty traffic period ([0028] and claim 1, monitoring a plurality of tasks); 
calculate an index value for a load associated with the bursty traffic period (Abstract and [0016], calculating a load index); 
select a load balancing strategy based on the index value ([0016] and [0039], balancer distributes tasks based on load index; balancing strategy may simply mean some elements of the load balancing algorithm is modified based on the index value); 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Hodges with the teachings of Dillenberger to select a load balancing strategy based on a calculated index value, in order to optimally balance a load across a pool of resource nodes.

calculating a reward according to a reward function;
However, Nagpal discloses calculating a reward according to a reward function (Col. 11, lines 14-24, calculating a reward using a reward function);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Hodges and Dillenberger with the teachings of Nagpal to calculate a reward using a reward function, in order to determine a reward based on weighted factors (Nagpal, Abstract).

With respect to claim 2, the combination of Hodges, Dillenberger, and Nagpal discloses the system of claim 1, wherein Nagpal further discloses the index value corresponds to a Gittins Index (Gl) value (Col. 11, lines 14-15).
With respect to claim 5, the combination of Hodges, Dillenberger, and Nagpal discloses the system of claim 1, wherein Hodges discloses to select the load balancing strategy, the instructions further cause the one or more processors to:
calculate an incremental load managing value for each resource in the pool of resource nodes ([0069]-[0070], determining a load that will not allow the resource to fail); and
calculate a base resource parameter for each resource in the pool of resource
nodes ([0069]-[0070], determining a load that will not allow the resource to fail).
With respect to claim 6, the combination of Hodges, Dillenberger, and Nagpal discloses the system of claim 5, wherein Hodges discloses the load balancing strategy 
With respect to claims 11-12 and 15-16, the method of claims 11-12 and 15-16 does not limit or further define over the system of claims 1-2 and 5-6. The limitations of claims 11-12 and 15-16 are essentially similar to the limitations of claims 1-2 and 5-6. Therefore, claims 11-12 and 15-16 are rejected for the same reasons as claims 1-2 and 5-6. Please see rejection.     


Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (US 2019/0182316 A1), in view of Dillenberger et al. (US 2008/0216087 A) and Nagpal et al. (US 10,089,144 B1), and further in view of Grewal et al. (US 5,592,672 A).

With respect to claims 10 and 20, the combination of Hodges, Dillenberger, and Nagpal discloses the system of claim 1, but they do not teach wherein the load corresponds to a Poisson traffic distribution. However, Grewal discloses the load corresponds to a Poisson traffic distribution (Col. 2, lines 40-65).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Hodges, Dillenberger, and Nagpal with the teachings of Grewal to utilize a Poisson traffic distribution, in order to determine a probability that a load distribution strategy will yield the most optimal results.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cherkasova et al. (US 2005/0138170 A1), which relates to workload capacity planning to determine best performance in a network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
February 8, 2021